Citation Nr: 0004042	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  90-46 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed hearing 
loss.  

3.  Entitlement to service connection for the claimed 
residuals of a pinched nerve in the neck.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to April 1953 
and May 1954 to April 1956.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1990 rating decision of the 
RO.  

In July 1991, the Board remanded the case for additional 
development.  

In April 1995, the veteran testified before this Member of 
the Board at a hearing held in Washington, D.C.  The Board 
again remanded the case in June 1995.  

In addition to those issues listed hereinabove, the veteran 
also appealed the denial of an increased rating for a 
fractured mandible.  In February 1997, however, the RO 
assigned the highest schedular rating for the disability, 
effective from the date of claim.  Thus, this issue is no 
longer in appellate status.  





FINDINGS OF FACT

1.  The veteran's claim of service connection for PTSD is 
plausible.

2.  The veteran's claim of service connection for hearing 
loss is plausible.



CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for hearing loss.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.385 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


PTSD

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32807-32808 (1999) (to be 
codified at 38 C.F.R. § 3.304(f)); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well-groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.  

Here, a June 1989 VA medical examination report shows a 
diagnosis of PTSD attributable to the veteran's alleged 
stressors in service.  Thus, the Board finds the claim of 
service connection for PTSD to be well grounded.  38 U.S.C.A. 
§ 5107.  


Hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, a July 1989 VA medical examination report shows that 
the veteran suffers from a bilateral hearing loss as defined 
by VA.  The examiner attributed the hearing loss to the 
veteran's alleged exposure to noise in service.  Thus, the 
Board also finds that the claim of service connection for 
hearing loss is well grounded.  38 U.S.C.A. § 5107.  



ORDER

As the claims of service connection for PTSD and hearing loss 
are well grounded, the appeal to this extent is allowed, 
subject to further action, as discussed hereinbelow.  



REMAND

In the June 1995 remand, the Board noted the difficulty in 
verifying the veteran's service.  As indicated, the veteran 
reported that he received the Purple Heart Medal as a result 
of injuries sustained in hand to hand combat with a Chinese 
soldier (including fracture of the jaw), the Combat 
Infantryman badge, the Silver Star Medal with a V device, and 
the Bronze Star Medal.  The National Personnel Records Center 
(NPRC) has reported on various occasions, most recently in 
February 1992, that the veteran's DA Form 20, which would 
contain information concerning awards and decorations as well 
as unit assignments, cannot be located.  As an alternative 
source of relevant information, the ESG suggested that the 
veteran's Official Military Personnel File (OMPF) be obtained 
from the National Archives and Records Administration (NARA).  

The Board instructed the RO to contact those agencies in 
order to obtain any additional evidence to corroborate the 
veteran's alleged stressors.  The RO was also instructed to 
contact the United States Army and Joint Services 
Environmental Support Group (ESG) in an attempt to provide 
documentation regarding the veteran's allegation concerning 
45 drowned servicemen and participation by the veteran's unit 
in combat operations.  Although the RO requested the 
information from the NPRC and NARA, those agencies replied 
that they had no additional information.  The RO, however, 
never contacted ESG in an attempt to verify whether the 
veteran's unit participated in combat operations.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the issue of service connection for PTSD must 
be remanded again for compliance with the previous remand 
instructions.  

Regarding the claims of service connection for hearing loss 
and the residuals of a pinched nerve in the neck, the veteran 
attributes these disabilities to injuries suffered in 
service.  Inasmuch as the development requested hereinbelow 
may result in evidence supporting this claim (see 38 U.S.C.A. 
§ 1154(b) (West 1991)), these matters must be remanded as 
well for further consideration in light of the development 
requested hereinabove.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate action 
once again to contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service.  He should 
include providing any additional specific 
details of the claimed stressful events 
during service, to include dates, places, 
detailed descriptions of the events, his 
service units, duty assignments and the 
names and other identifying information 
concerning any individuals involved in 
the events.  The veteran should provide 
any documentation he may have regarding 
his period of service during the Korean 
War, such as his separation papers as 
well as evidence of the medals and awards 
he is alleged to have received.  

3.  Then, the RO should review the claims 
folder thoroughly and prepare a summary 
of all stressors alleged by the veteran.  
This summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to the United States Armed 
Services Center for Research of Unit 
Records (formerly ESG), 7798 Cissna Road, 
Suite 101, Springfield, Virginia  22150-
3197.  That agency should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors, including operational orders 
and other pertinent reports pertaining to 
the veteran's units.  The agency should 
be asked to make a further attempt to 
provide documentation regarding the 
incident involving the 45 drowned 
servicemen and participation by the 
veteran's unit in combat operations.  

4.  After undertaking any additional 
development deemed appropriate, including 
additional VA examinations if indicated, 
the RO should review the issues on 
appeal.  Due consideration should be 
given to all pertinent laws, regulations, 
and Court decisions.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



